Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation application of U.S. application Ser. No. 14/947,397, titled “Methods and Systems for Malware Host Correlation,” filed on Nov. 20, 2015, which is incorporated by reference in its entirety herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 was filed after the mailing date of the Non-Provisional Patent Application on 08/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s submitted drawings have been reviewed and have been accepted.
Specification
Applicant’s submitted specification has been reviewed and has been accepted.
DETAILED ACTION
This Office Action is in response to a non-provisional patent application received on 08/05/2020. Applicant submitted claims on 01/25/2021 in which claims 1-20 have been cancelled. Claims 21-44 have been added as new claims. 
For this Office Action, claims 21-44 have been received for consideration and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-26, 28-29, 33-34, 36-37, 41-42 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolbitsch et al., (US20140317735A1).
Regarding claim 21, Kolbitsch discloses:
	A method comprising: 
monitoring execution of suspect code on a first host ([0049] At step 416, the monitor 140 collects a set of data packets from the network traffic … In some embodiments, the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code; [0051] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0054] Referring to FIG. 4 b, at step 410, the monitor 140 monitors network traffic one or more data packets and collects a set of data packets from the monitored network traffic); 
detecting a network interaction (i.e., communication between nodes) between the first host and a remote network node ([0021] FIG. 1 is a block diagram illustrating one embodiment of computing systems in a network environment. A host 120, which is potentially infected with malware, communicates with one or more remote endpoints 130 via a data network 110. The communication is observed by a monitor 140; [0055] Referring to FIG. 4 c, malicious network activity is detected based on an added model or endpoint … The reciprocal nature 476 of steps 472 and 474 facilitates detecting malicious network behavior that may have been otherwise undetected. At step 480, the monitor 140 detects malicious network activity by utilizing the added traffic model or endpoint and reacts to the detection);
subsequent to the detected network interaction ([0054]; FIG. 4b; steps 410-424 discloses identifying/determining malicious network activity following the detection of network activity), identifying actions (i.e., activity which is similar to traffic model 350 depicted in Fig. 3 construed as malicious actions) taken by the suspect code on the first host that are consistent with actions taken by malicious code ([0020] suspicious computer code may be identified as malware by observing interactions between the suspicious computer code and remote network endpoints; [0046] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0051] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity. Generally, if one or more packets satisfy a traffic model (e.g., the signature 350 illustrated in FIG. 3), then the monitor 140 determines that the packets comprise suspected malicious network activity); and 
in response to the identifying, determining that the suspect code is malicious code and taking one or more remedial actions (i.e., blocks identified malicious activity) ([0059] At step 480, the monitor 140 detects malicious network activity by utilizing the added traffic models or endpoints. The monitor 140 may react to the detection of malicious network activity. In some embodiments, the monitor 140 blocks malicious network activity identified. In some embodiments, the monitor 140 triggers an alarm or other administrative alert when it detects suspected malicious network activity).
Regarding claim 25, Kolbitsch discloses:
The method of claim 21, wherein the one or more remedial actions comprises determining a traffic model based on the interaction between the first host and the remote network node ([0036] FIG. 3 illustrates an example model for recognizing messages. The traffic model 350 recognizes a communication as part of a malicious network activity; [0054] discloses determining that the collected set of data packets comprise suspected malicious network activity and [0055] discloses detecting and blocking malicious network activity by utilizing the traffic model).
Regarding claim 26, Kolbitsch discloses:
The method of claim 25, further comprising: comparing communication behavior between a second host and a second remote network node with a catalog of malicious traffic models including the traffic model; and determining whether the communication behavior is suspicious based on the comparing (FIG. 4b; [0054] discloses in step 422, the monitor 140 compares data from the collected set of data packets to one or more traffic models in the catalog of traffic models … at step 432, the monitor 140 determines that the collected set of data packets comprises suspected malicious network activity based on the traffic model comparison in step 422).
Regarding claim 28, Kolbitsch discloses:
The method of claim 21, wherein the one or more remedial actions comprises: 
adding the remote network node to a watch list of malicious nodes ([0052] At step 440, the monitor 140 updates the maintained data responsive to a determination that the collected set of network packets comprise suspected malicious network activity. In some embodiments, the update is performed externally to the monitor 140. If the determination is made at step 420 that a traffic model in the catalog describes the collected set of packets, then at step 430 an endpoint address in the packet may be added to the watch-list of network endpoints); monitoring future network interaction with the remote network node; determining that the network interaction fails indicating that the remote network node is no longer active; and removing the remote network node from the watch list.
Regarding claim 29, Kolbitsch discloses:
	A non-transitory computer-readable memory storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
monitoring execution of suspect code on a first host ([0049] At step 416, the monitor 140 collects a set of data packets from the network traffic … In some embodiments, the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code; [0051] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0054] Referring to FIG. 4 b, at step 410, the monitor 140 monitors network traffic one or more data packets and collects a set of data packets from the monitored network traffic); 
detecting a network interaction between the first host and a remote network node ([0021] FIG. 1 is a block diagram illustrating one embodiment of computing systems in a network environment. A host 120, which is potentially infected with malware, communicates with one or more remote endpoints 130 via a data network 110. The communication is observed by a monitor 140; [0023] The host 120 may communicate with one or more remote endpoints 130 via a data network 110);
subsequent to the detected network interaction (See FIG. 4b; steps 410-424 discloses detecting network activity before identifying/determining malicious network activity), identifying actions taken by the suspect code on the first host that are consistent with actions (i.e., activity which is similar to traffic model 350) taken by malicious code ([0020] suspicious computer code may be identified as malware by observing interactions between the suspicious computer code and remote network endpoints; [0037] the monitor 140 may compare the contents or routing behavior of communications between the host 120 and a remote endpoint 130 n with a traffic model 350, e.g., as found in a catalog of traffic models characterizing malicious network activity. A traffic model 350 may be generated for traffic known to be malicious network activity by identifying characteristics of the network traffic. The traffic model 350 is a type of “signature” for the identified malicious network activity; [0046] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0056] At step 480, the monitor later detects malicious network activity by monitoring a packet and identifying in the packet a network address for the network endpoint added to the watch-list); and 
in response to the identifying, determining that the suspect code is malicious code and taking one or more remedial actions ([0059] At step 480, the monitor 140 detects malicious network activity by utilizing the added traffic models or endpoints. The monitor 140 may react to the detection of malicious network activity. In some embodiments, the monitor 140 blocks malicious network activity identified. In some embodiments, the monitor 140 triggers an alarm or other administrative alert when it detects suspected malicious network activity).
Regarding claim 33, Kolbitsch discloses:
	The non-transitory computer-readable memory of claim 29, wherein the one or more remedial actions comprises determining a traffic model based on the interaction between the first host and the remote network node ([0054] discloses determining that the collected set of data packets comprise suspected malicious network activity and [0055] discloses detecting and blocking malicious network activity by utilizing the traffic model).
Regarding claim 34, Kolbitsch discloses:
The non-transitory computer-readable memory of claim 33, further comprising: comparing communication behavior between a second host and a second remote network node with a catalog of malicious traffic models including the traffic model; and determining whether the communication behavior is suspicious based on the comparing (FIG. 4b; [0054] discloses in step 422, the monitor 140 compares data from the collected set of data packets to one or more traffic models in the catalog of traffic models … at step 432, the monitor 140 determines that the collected set of data packets comprises suspected malicious network activity based on the traffic model comparison in step 422).	
Regarding claim 36, Kolbitsch discloses:
The non-transitory computer-readable memory of claim 29, wherein the one or more remedial actions comprises:
adding the remote network node to a watch list of malicious nodes ([0052] At step 440, the monitor 140 updates the maintained data responsive to a determination that the collected set of network packets comprise suspected malicious network activity. In some embodiments, the update is performed externally to the monitor 140. If the determination is made at step 420 that a traffic model in the catalog describes the collected set of packets, then at step 430 an endpoint address in the packet may be added to the watch-list of network endpoints); monitoring future network interaction with the remote network node; determining that the network interaction fails indicating that the remote network node is no longer active; and removing the remote network node from the watch list.
Regarding claim 37, Kolbitsch discloses:
A system comprising: one or more computers and one or more computer-readable memory storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
monitoring execution of suspect code on a first host ([0049] At step 416, the monitor 140 collects a set of data packets from the network traffic … In some embodiments, the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code; [0051] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0054] Referring to FIG. 4 b, at step 410, the monitor 140 monitors network traffic one or more data packets and collects a set of data packets from the monitored network traffic); 
detecting a network interaction between the first host and a remote network node ([0021] FIG. 1 is a block diagram illustrating one embodiment of computing systems in a network environment. A host 120, which is potentially infected with malware, communicates with one or more remote endpoints 130 via a data network 110. The communication is observed by a monitor 140; [0023] The host 120 may communicate with one or more remote endpoints 130 via a data network 110);
subsequent to the detected network interaction (See FIG. 4b; steps 410-424 discloses detecting network activity before identifying/determining malicious network activity), identifying actions taken by the suspect code on the first host that are consistent with actions (i.e., activity which is similar to traffic model 350) taken by malicious code ([0020] suspicious computer code may be identified as malware by observing interactions between the suspicious computer code and remote network endpoints; [0037] the monitor 140 may compare the contents or routing behavior of communications between the host 120 and a remote endpoint 130 n with a traffic model 350, e.g., as found in a catalog of traffic models characterizing malicious network activity. A traffic model 350 may be generated for traffic known to be malicious network activity by identifying characteristics of the network traffic. The traffic model 350 is a type of “signature” for the identified malicious network activity; [0046] At step 430, the monitor 140 determines that the collected set of data packets comprise suspected malicious network activity; [0056] At step 480, the monitor later detects malicious network activity by monitoring a packet and identifying in the packet a network address for the network endpoint added to the watch-list); and 
in response to the identifying, determining that the suspect code is malicious code and taking one or more remedial actions ([0059] At step 480, the monitor 140 detects malicious network activity by utilizing the added traffic models or endpoints. The monitor 140 may react to the detection of malicious network activity. In some embodiments, the monitor 140 blocks malicious network activity identified. In some embodiments, the monitor 140 triggers an alarm or other administrative alert when it detects suspected malicious network activity).
Regarding claim 41, Kolbitsch discloses:
The system of claim 37, wherein the one or more remedial actions comprises determining a traffic model based on the interaction between the first host and the remote network node ([0054] discloses determining that the collected set of data packets comprise suspected malicious network activity and [0055] discloses detecting and blocking malicious network activity by utilizing the traffic model).
Regarding claim 42, Kolbitsch discloses:
	The system of claim 41, further comprising: comparing communication behavior between a second host and a second remote network node with a catalog of malicious traffic models including the traffic model; and determining whether the communication behavior is suspicious based on the comparing (FIG. 4b; [0054] discloses in step 422, the monitor 140 compares data from the collected set of data packets to one or more traffic models in the catalog of traffic models … at step 432, the monitor 140 determines that the collected set of data packets comprises suspected malicious network activity based on the traffic model comparison in step 422).
Regarding claim 44, Kolbitsch discloses:
The system of claim 37, wherein the one or more remedial actions comprises: adding the remote network node to a watch list of malicious nodes ([0052] At step 440, the monitor 140 updates the maintained data responsive to a determination that the collected set of network packets comprise suspected malicious network activity. In some embodiments, the update is performed externally to the monitor 140. If the determination is made at step 420 that a traffic model in the catalog describes the collected set of packets, then at step 430 an endpoint address in the packet may be added to the watch-list of network endpoints); monitoring future network interaction with the remote network node; determining that the network interaction fails indicating that the remote network node is no longer active; and removing the remote network node from the watch list.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 30-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kolbitsch et al., (US20140317735A1) in view of Seger et al., (US20160308893A1).
Regarding claim 22, Kolbitsch fails to disclose:
The method of claim 21, wherein identifying actions taken by the suspect code that are consistent with actions taken by malicious code comprises: identifying a behavioral model representative of one or more actions taken at a known infected host subsequent to a control interaction between the infected host and a second remote network node.
However, Seger discloses:
	identifying a behavioral model (i.e., hypothesis corresponds to a potential behavior construed as behavior model) representative of one or more actions taken at a known infected host subsequent to a control interaction (i.e., expected action/expected behavior on the host which is expected to be infected) between the infected host and a second remote network node ([0013] discloses identifying an expected behavior of a network/application service operating on a network node; it further discloses testing behavior of network node by sending a predetermined interrogation packet that invites an expected action that confirms the operation of a particular behavior/service being tested with the associated hypothesis which is construed as identifying a behavioral model; Also see [0045-0046] delineating the process of performing each hypothesis [identifying behavior of a network node] for each port of each node being analyzed).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbtisch reference and include a system which sends crafted packets to a network node to identify the behavior of the network node by noticing the expected action from the network node, as disclosed by Seger.
	The motivation to include such a system is to determine if a malware service is potentially operating on the network node when expected action from the network node is received. 
Regarding claim 23, the combination of Kolbitsch and Seger discloses:
The method of claim 22, wherein the identified actions taken by the suspect code are consistent with actions represented by the behavioral model (Kolbitsch: [0037] discloses comparing traffic model between the host and remote endpoint with catalog of network traffic and determining that traffic known to be malicious network activity by identifying characteristics of the network traffic).
Regarding claim 24, the combination of Kolbitsch and Seger discloses:
The method of claim 21, wherein the network interaction is not initially identified as suspicious because the network interaction does not conform to a known malicious traffic model and the remote network node is not on a watch-list of known malware nodes (Seger: [0053] If at 606 it is determined that the expected action is not detected, at 608 it is determined that a behavior/service that corresponds to the hypothesis is likely not operating on the port and therefore there is no malicious activity present).
Regarding claim 30, Kolbitsch fails to disclose:
The non-transitory computer-readable memory of claim 29, wherein identifying actions taken by the suspect code that are consistent with actions taken by malicious code comprises: identifying a behavioral model representative of one or more actions taken at a known infected host subsequent to a control interaction between the infected host and a second remote network node.
However, Seger discloses:
	identifying a behavioral model (i.e., hypothesis corresponds to a potential behavior) representative of one or more actions taken at a known infected host subsequent to a control interaction (i.e., expected action) between the infected host and a second remote network node ([0013] discloses identifying an expected behavior of a network/application service operating on a network node; it further discloses testing behavior of network node by sending a predetermined interrogation packet that invites an expected action that confirms the operation of a particular behavior/service being tested with the associated hypothesis which is construed as identifying a behavioral model; Also see [0045-0046] delineating the process of performing each hypothesis [identifying behavior of a network node] for each port of each node being analyzed).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbtisch reference and include a system which sends crafted packets to a network node to identify the behavior of the network node by noticing the expected action from the network node, as disclosed by Seger.
	The motivation to include such a system is to determine if a malware service is potentially operating on the network node when expected action from the network node is received. 
Regarding claim 31, the combination of Kolbitsch and Seger discloses:
The non-transitory computer-readable memory of claim 30, wherein the identified actions taken by the suspect code are consistent with actions represented by the behavioral model (Kolbitsch: [0037] discloses comparing traffic model between the host and remote endpoint with catalog of network traffic and determining that traffic known to be malicious network activity by identifying characteristics of the network traffic).
Regarding claim 32, the combination of Kolbitsch and Seger discloses:
The non-transitory computer-readable memory of claim 29, wherein the network interaction is not initially identified as suspicious because the network interaction does not conform to a known malicious traffic model and the remote network node is not on a watch-list of known malware nodes (Seger: [0053] If at 606 it is determined that the expected action is not detected, at 608 it is determined that a behavior/service that corresponds to the hypothesis is likely not operating on the port).
Regarding claim 38, Kolbitsch fails to disclose:
The system of claim 37, wherein identifying actions taken by the suspect code that are consistent with actions taken by malicious code comprises: identifying a behavioral model representative of one or more actions taken at a known infected host subsequent to a control interaction between the infected host and a second remote network node.
However, Seger discloses:
	identifying a behavioral model (i.e., hypothesis corresponds to a potential behavior) representative of one or more actions taken at a known infected host subsequent to a control interaction (i.e., expected action) between the infected host and a second remote network node ([0013] discloses identifying an expected behavior of a network/application service operating on a network node; it further discloses testing behavior of network node by sending a predetermined interrogation packet that invites an expected action that confirms the operation of a particular behavior/service being tested with the associated hypothesis which is construed as identifying a behavioral model; Also see [0045-0046] delineating the process of performing each hypothesis [identifying behavior of a network node] for each port of each node being analyzed).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbtisch reference and include a system which sends crafted packets to a network node to identify the behavior of the network node by noticing the expected action from the network node, as disclosed by Seger.
	The motivation to include such a system is to determine if a malware service is potentially operating on the network node when expected action from the network node is received. 
Regarding claim 39, the combination of Kolbitsch and Seger discloses:
The system of claim 38, wherein the identified actions taken by the suspect code are consistent with actions represented by the behavioral model (Kolbitsch: [0037] discloses comparing traffic model between the host and remote endpoint with catalog of network traffic and determining that traffic known to be malicious network activity by identifying characteristics of the network traffic).	
Regarding claim 40, the combination of Kolbitsch and Seger discloses:
The system of claim 37, wherein the network interaction is not initially identified as suspicious because the network interaction does not conform to a known malicious traffic model and the remote network node is not on a watch-list of known malware nodes (Seger: [0053] If at 606 it is determined that the expected action is not detected, at 608 it is determined that a behavior/service that corresponds to the hypothesis is likely not operating on the port). 	


Claims 27, 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kolbitsch et al., (US20140317735A1) in view of Tatarinov et al., (US20140181971A1) hereinafter referred as Tata.
Regarding claim 27, Kolbitsch discloses:
The method of claim 21, wherein the actions taken by the suspect code on the first host are taken by a particular process executing on the host node and participating in the network interaction ([0049] the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code. In some embodiments, the monitor 140 identifies one or more packets associated with one or more processes and collects packets originated by one of the one or more processes and packets read by one of the one or more processes).
Kolbitsch fails to explicitly disclose:
wherein the one or more remedial actions comprise removing the particular process from the first host.
However, Tata discloses:
	wherein the one or more remedial actions comprise removing the particular process from the first host ([0011] Embodiments of the method may further take remedial actions such as identifying which process is associated with the ransomware, and disabling, or removing, the ransomware to restore normal operability of the computer system for the user).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbitsch reference and include a method and system which disable or remove a malicious process on the endpoint computer once it is identified by the system, as disclosed by Tata.
	The motivation to include such a system is to proactively kill the malicious process once identified and prevent it from being propagated within the endpoint computer and also to other connected endpoint computers. 
Regarding claim 35, Kolbitsch discloses:
The non-transitory computer-readable memory of claim 29, wherein the actions taken by the suspect code on the first host are taken by a particular process executing on the host node and participating in the network interaction ([0049] the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code. In some embodiments, the monitor 140 identifies one or more packets associated with one or more processes and collects packets originated by one of the one or more processes and packets read by one of the one or more processes).
Kolbitsch fails to explicitly disclose:
wherein the one or more remedial actions comprise removing the particular process from the first host.
However, Tata discloses:
	wherein the one or more remedial actions comprise removing the particular process from the first host ([0011] Embodiments of the method may further take remedial actions such as identifying which process is associated with the ransomware, and disabling, or removing, the ransomware to restore normal operability of the computer system for the user).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbitsch reference and include a method and system which disable or remove a malicious process on the endpoint computer once it is identified by the system, as disclosed by Tata.
	The motivation to include such a system is to proactively kill the malicious process once identified and prevent it from being propagated within the endpoint computer and also to other connected endpoint computers. 
Regarding claim 43, Kolbitsch discloses:
The system of claim 37, wherein the actions taken by the suspect code on the first host are taken by a particular process executing on the host node and participating in the network interaction ([0049] the monitor 140 collects packets associated with one or more processes running on the host 120, e.g., processes involved in the execution of suspect computer code. In some embodiments, the monitor 140 identifies one or more packets associated with one or more processes and collects packets originated by one of the one or more processes and packets read by one of the one or more processes).
Kolbitsch fails to explicitly disclose:
wherein the one or more remedial actions comprise removing the particular process from the first host.
However, Tata discloses:
	wherein the one or more remedial actions comprise removing the particular process from the first host ([0011] Embodiments of the method may further take remedial actions such as identifying which process is associated with the ransomware, and disabling, or removing, the ransomware to restore normal operability of the computer system for the user).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kolbitsch reference and include a method and system which disable or remove a malicious process on the endpoint computer once it is identified by the system, as disclosed by Tata.
	The motivation to include such a system is to proactively kill the malicious process once identified and prevent it from being propagated within the endpoint computer and also to other connected endpoint computers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/             Patent Examiner, Art Unit 2432                                                                                                                                                                                           	07/16/2022